Citation Nr: 1021901	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-18 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Mark A. Rowan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1959 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Veteran testified at a March 2009 travel Board hearing.

The issues of entitlement to service connection for coronary 
artery disease, and entitlement to an increased rating for 
residuals of a lung sarcoma, status post right lower lobe 
wedge resection, between March 28, 2006 and May 28, 2008; are 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


REMAND

The Board has reviewed the claims file and finds that further 
action is necessary prior to a final Board adjudication on 
this case.  In this regard, pertinent evidence submitted by 
the appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 
(2009).  

At the March 2009 hearing, the Veteran's attorney submitted 
medical evidence pertaining to the claims of entitlement to 
service connection for sleep apnea and chronic obstructive 
pulmonary disease, and raised additional claims which had not 
been developed for appellate adjudication.  The attorney did 
not waive initial RO review of this evidence.  The 
undersigned Veterans Law Judge submitted the claims folder to 
the RO for initial review of the evidence and to adjudicate 
the additional claims raised by the Veteran prior to further 
appellate adjudication.  

A review of the claims folder indicates that the RO 
adjudicated the additional claims that were raised at the 
hearing, save for the claim of entitlement to an increased 
rating for residuals of a lung sarcoma between March 28, 2006 
and May 28, 2008, in October 2009 and January 2010 rating 
decisions but failed to issue an supplemental statement of 
the case with regard to the issues of service connection for 
sleep apnea and chronic obstructive pulmonary disease.  
Significantly, voluminous medical treatment records have been 
associated with the claims folder since the March 2009 
hearing.  As consideration of this evidence by the RO is not 
documented in claims folder that documentation must be 
accomplished on remand.  If the RO continues to deny the 
claims it must issue a supplemental statement of the case.

Furthermore, in addition to direct service connection, the 
Veteran contends that that sleep apnea and chronic 
obstructive pulmonary disease are secondary to diabetes 
mellitus and lung cancer.  In a December 2006 letter, the M. 
Grotton, M.D., reported treating the Veteran inter alia  for 
chronic obstructive pulmonary disease, diabetes mellitus, a 
lung sarcoma, and sleep apnea.  Dr. Grotton stated that 
although these diagnoses are separate, they affect each other 
based on their disease states and symptom control, 
particularly chronic obstructive pulmonary disease and sleep 
apnea.  Dr. Grotton also felt, in part, that the Veteran's 
exposure to chemical agents contributed to these 
disabilities.    Unfortunately, despite this medical opinion 
the Veteran has not been seen for a VA examination so that 
the etiology of these disabilities may be addressed.  Such an 
opinion is required for a full and fair resolution of these 
claims.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must schedule the Veteran for 
an examination, to be conducted by a 
physician, to determine the nature and 
etiology of sleep apnea and chronic 
obstructive pulmonary disease.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner.  

The examiner must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance that sleep apnea and/or 
chronic obstructive pulmonary disease 
were/was incurred in or aggravated by the 
Veteran's active military service.

If the examiner finds that sleep apnea 
and/or chronic obstructive pulmonary 
disease is not directly related to active 
service, the examiner must opine whether 
is it at least as likely as not, i.e., is 
there a 50/50 chance, that any current 
sleep apnea and/or chronic obstructive 
pulmonary disease is caused or worsened by 
a service-connected disorder.  

A complete written rationale for any 
opinion expressed must be provided.

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
cause of any diagnosed sleep apnea and/or 
chronic obstructive pulmonary disease  is 
unknowable.

VA examiner must append a copy of their 
curriculum vitae to the examination 
report.

2.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
ordered examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, the RO must readjudicate 
the issues of entitlement to service 
connection for sleep apnea and COPD with 
consideration of all evidence received 
since the April 2008 statement of the 
case.  If the determinations remain 
unfavorable to the Veteran, he and his 
attorney should be provided with an 
supplemental statement of the case that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The Veteran 
should be given an opportunity to respond 
to the supplemental statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

